     Case 5:20-cv-01125-AB-SP Document 5 Filed 09/15/20 Page 1 of 4 Page ID #:21



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   RAYMOND JENKINS,                      ) Case No. ED CV 20-1125-AB (SP)
                                           )
12                        Petitioner,      )
                                           )
13                  v.                     )     MEMORANDUM AND ORDER
                                           )      SUMMARILY DISMISSING
14   SAN BERNARDINO COUNTY                 )       PETITION FOR WRIT OF
     JAIL,                                 )           HABEAS CORPUS
15                                         )
                          Respondent.      )
16                                         )
17                                           I.
18                                      INTRODUCTION
19         On June 1, 2020, petitioner Raymond Jenkins filed a Petition for Writ of
20 Habeas Corpus (the “Petition”). Although petitioner filed the Petition on a 28
21 U.S.C. § 2241 form, he is in state custody and therefore the Court has construed
22 the Petition as brought under 28 U.S.C. § 2254. Petitioner raises three grounds for
23 relief: (1) the San Bernardino County Jail is holding inmates such as petitioner in
24 jail with no physical evidence; (2) the jail is violating a new California state law
25 that no one should be detained without physical evidence; and (3) San Bernardino
26 County has abused its power over the justice system and in the jail.
27      On June 18, 2020, the Court issued an Order to Show Cause Why Petition
28
                                              1
     Case 5:20-cv-01125-AB-SP Document 5 Filed 09/15/20 Page 2 of 4 Page ID #:22



 1 Should Not Be Dismissed Due to Failure to Exhaust and Need to Abstain. Among
 2 other things, the Court explained the exhaustion requirement and why it appeared
 3 petitioner had not met the requirement, and gave petitioner a number of options for
 4 responding. The options included submitting a written response showing he had
 5 in fact exhausted his state remedies, voluntarily dismissing his Petition or any
 6 unexhausted claims, and requesting a stay pursuant to either Rhines v. Weber, 544
 7 U.S. 269, 277-78, 125 S. Ct. 1528, 161 L. Ed. 2d 440 (2005), or Kelly v. Small,
 8 315 F.3d 1063, 1070-71 (9th Cir. 2003), overruled on other grounds by Robbins v.
 9 Carey, 481 F.3d 1143 (9th Cir. 2007). On June 29, 2020, petitioner filed a
10 Response to the Order to Show Cause, in which he reiterated the allegations in his
11 Petition but did not address his failure to exhaust and did not select any of the
12 other options provided by the Court.
13         After careful review and consideration, the Court finds petitioner has not
14 exhausted his state court remedies on any of his claims. Consequently, the
15 Petition will be dismissed without prejudice.
16                                            II.
17                                    BACKGROUND
18         At the time he filed the Petition, petitioner indicated he was being detained
19 at the San Bernardino County Jail. A record of the procedural history is not before
20 the Court, and the Petition does not provide a case number or date of conviction.
21 But online records from the San Bernardino County Superior Court website show
22 petitioner was convicted of rape by force in violation of California Penal Code
23 §§ 261(a)(2) and 12022.7(a) on June 19, 2020.1 Petitioner was sentenced to
24
           1
25              See case number FVI18002048 on the San Bernardino County
26 Superior Court website, available at https://portal.sb-court.org/Portal/. The Court
   may take judicial notice of facts that are not subject to reasonable dispute because
27 they can be “accurately and readily determined from sources whose accuracy
28                                                                          (continued...)

                                              2
     Case 5:20-cv-01125-AB-SP Document 5 Filed 09/15/20 Page 3 of 4 Page ID #:23



 1 eleven years in state prison on July 20, 2020.
 2                                             III.
 3                                       DISCUSSION
 4         Rule 4 of the Rules Governing Section 2254 Cases authorizes the Court to
 5 summarily dismiss a habeas petition “[i]f it plainly appears from the petition and
 6 any exhibits annexed to it that the petitioner is not entitled to relief in the district
 7 court.” Rule 4 also authorizes dismissals on procedural grounds. See 28 U.S.C.
 8 § 2254, Rule 4 Advisory Committee Note (1976); White v. Lewis, 874 F.2d 599,
 9 602 (9th Cir. 1989). Here, the Petition must be dismissed because, as discussed
10 below, petitioner has not exhausted his state remedies on any of his claims.
11         It is well-established that, before a state prisoner challenges his state
12 conviction in federal court via a federal habeas petition, he must first exhaust his
13 federal grounds for relief in state court. 28 U.S.C. § 2254(b)(1)(A); see also
14 Duncan v. Henry, 513 U.S. 364, 365, 115 S. Ct. 887, 130 L. Ed. 2d 865 (1995)
15 (per curiam). To satisfy the exhaustion requirement, a habeas petitioner must
16 fairly present his or her federal claims in the state courts in order to give the State
17 the opportunity to pass upon and correct alleged violations of the prisoner’s
18 federal rights. Duncan, 513 U.S. at 365 (citation omitted). A habeas petitioner
19 must give the state courts “one full opportunity” to decide a federal claim by
20 carrying out “one complete round” of the state’s appellate process in order to
21 properly exhaust a claim. O’Sullivan v. Boerckel, 526 U.S. 838, 845, 119 S. Ct.
22 1728, 144 L. Ed. 2d 1 (1999). For a petitioner in California state custody, this
23 generally means that the petitioner must have fairly presented his or her claims in
24 a petition to the California Supreme Court. See id. (interpreting 28 U.S.C.
25 § 2254(c)); Gatlin v. Madding, 189 F.3d 882, 888 (9th Cir. 1999) (applying
26
27         1
          (...continued)
28 cannot reasonably be questioned.” Fed. R. Evid. 201(b).
                                                3
     Case 5:20-cv-01125-AB-SP Document 5 Filed 09/15/20 Page 4 of 4 Page ID #:24



 1 O’Sullivan to California).
 2         In the Petition, petitioner states he has not filed any appeal, and there is no
 3 indication that petitioner has raised any of the claims in the instant Petition before
 4 a state court, including the California Supreme Court. See Petition at 2-3. In his
 5 Response to the Order to Show Cause, petitioner did not argue that he has in fact
 6 exhausted his state court remedies on the grounds raised in the instant Petition, nor
 7 did he request that the Court stay the case while he returns to state court to exhaust
 8 his claims. Petitioner’s failure to exhaust his claims at this stage is understandable
 9 because, as set forth above, petitioner was only just sentenced by the Superior
10 Court on July 20, 2020, and therefore he has not yet had time to exhaust his state
11 court remedies.
12         Because the Petition is completely unexhausted, it must be dismissed. See
13 Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006) (“Once a district court
14 determines that a habeas petition contains only unexhausted claims, . . . it may
15 simply dismiss the habeas petition for failure to exhaust.” (citation omitted)).
16                                            IV.
17                                     CONCLUSION
18         IT IS THEREFORE ORDERED that Judgment be entered summarily
19 dismissing the Petition and this action without prejudice.
20
21 DATED: September 15, 2020
                                            ___________________________________
                                              ___
                                               ________
                                                      _ __________
22
                                            HONORABLE ANDRÉ BIROTTE JR.
23                                          UNITED STATES DISTRICT JUDGE
24 Presented by:
25
26 ___________________________________
27 SHERI PYM
   UNITED STATES MAGISTRATE JUDGE
28
                                               4
